Citation Nr: 1454887	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-39 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected hairy cell leukemia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2012 the Board remanded the case for further development which has been accomplished.


FINDING OF FACT

The Veteran's service-connected hairy cell leukemia has been manifested by easy fatigability and occasional headaches, but not by lightheadedness or shortness of breath.  It has not required medication, blood transfusions or any other type of treatment, and did not result in infections or a hemoglobin count less than 10 gm/100 ml.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hairy cell leukemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Codes 7700, 7703 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records have been obtained.  The record does not contain evidence that he has obtained VA treatment for hairy cell leukemia or that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2007 and November 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination reports are adequate because the examiners conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran does not allege, nor does the record show, that his disability has worsened in severity since the most recent examination.

The record indicates that the Veteran had received treatment from the Hematology Oncology Associates of Rockland.  In January 2005, he submitted a VA Form 21-4142, authorizing VA to obtain these treatment records on his behalf.  In its August 2012 remand, the Board noted that a new release form was necessary from the Veteran in order to obtain these records.  In October 2012, the RO sent the Veteran a letter requesting that he complete a VA Form 21-4142; he did not respond to that letter.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For the entire increased rating period, the Veteran's hairy cell leukemia has been rated under Diagnostic Code 7703-7700.  38 C.F.R. § 4.117.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  The RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 7703, which pertains to leukemia.

Diagnostic Code 7703 provides that leukemia with active disease or during a treatment phase is rated 100 percent disabling. Otherwise, leukemia is rated under the listed criteria for anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit.  A Note to Diagnostic Code 7703 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R § 3.105(e).  If there has been no recurrence, the VA adjudicator is to rate on residuals.  38 C.F.R. § 4.117. 

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated as noncompensable (zero percent).  Anemia with hemoglobin 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), is rated 70 percent disabling. Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117. 

Diagnostic Code 7716 provides ratings for aplastic anemia.  Aplastic anemia requiring continuous medication for control is rated 10 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year, but less than once every three months, is rated 30 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once every three months; or infections recurring at least once every three months is rated 60 percent disabling. Aplastic anemia requiring bone marrow transplant; requiring transfusion of platelets or red cells at least once every six weeks; or infections recurring at least once every six weeks is rated 100 percent disabling.  38 C.F.R. § 4.117.

In a statement dated in July 1999, a private physician reported that the Veteran treated beginning in 1991 for hairy cell leukemia.  He was noted to be in complete remission since 1998.  The Veteran was "completely free of disease.  He has no medical contraindications to continuing his work as a helicopter pilot.  He will continue to be followed up in our office on a routine basis but does not require any further chemotherapy treatments."

Another private physician at the practice that had treated the Veteran since 1991 noted in July 2006 that the Veteran's hairy cell leukemia had been in complete remission since 1998.  In a January 2008 statement, this physician again noted that the Veteran's hairy cell leukemia was in complete remission at that time.  He added that "this disease can remain quiescent for years."

On VA examination in June 2007, the examiner noted that the Veteran had not received treatment for hairy cell leukemia since 1999.  The examiner noted intermittent fatigability, but no weakness.  The Veteran reported occasional headaches, two to three times per month, relieved with Tylenol.  There was unremarkable shortness of breath (the Veteran could walk an indefinite amount of blocks and climb five to six flights of stairs before developing shortness of breath), no chest pain or claudication, no history of transfusion or bone marrow transplant, and no syncope or lightheadedness.  There was no congestive heart failure.  Hemoglobin was 14.9 gm/100 ml.  The diagnosis was hairy cell leukemia, in remission, with no anemia, no current treatment.

On VA examination in November 2012, the examiner noted that the Veteran's hairy cell leukemia continued to be in remission.  No medications were required for control, and no anemia or thrombocytopenia was present.  There were no recurring infections.  The Veteran reported easy fatigability; he had fatigue with routine daily activities, persistent since his treatment.  Hemoglobin was 14.2 gm/100 ml.  The examiner noted a very mild and probably insignificant decrease in total white blood cell count of 4.3, with normal noted as 4.5 and above.

For the entire initial rating period, the preponderance of the evidence weighs against a grant of an initial rating in excess of 10 percent for the Veteran's service-connected hairy cell leukemia.  Specifically, the record for the entire initial rating period, beginning on January 4, 2005, contains no probative evidence indicating that the Veteran's leukemia either required treatment by any means, to include medication and/or blood transfusions, or resulted in hemoglobin counts less than 10 gm/100 ml.

Under Diagnostic Code 7700, the initial 10 percent rating was granted for symptomatology more nearly approximating anemia with hemoglobin levels at 10 gm/100ml or less with findings of easy fatigability and headaches.  For the entire initial rating period, the Veteran's hemoglobin levels have remained above 10 gm/100 ml or less and, no lightheadedness or shortness of breath has been demonstrated that would indicate that the Veteran's symptomatology has more nearly approximated that required for a 30 percent rating under Diagnostic Code 7700.  38 C.F.R. § 4.117.

Under Diagnostic Code 7716, leukemia symptomatology requiring transfusion of platelets or red cells at least once per year, or infections recurring at least once per year, is rated as 30 percent disabling.  The medical record does not show that the Veteran took continuous medication for control of his leukemia during the appeals period, or that he had any infections or red blood transfusions during that period.  Thus, the Board finds that the evidence weighs against the grant of a higher rating under Diagnostic Code 7716.

The Board has considered the Veteran's contention that leukemia might re-assert itself at some future date.  However, the law requires the Board to rate disabilities for which service connection has been granted based upon the symptomatology for the rating period.  See Fenderson, 12 Vet. App. at 119.  As the Veteran's leukemia has been in complete remission during the entire initial rating period, the preponderance of evidence weighs against the Veteran's claim for a higher initial rating.  The benefit of the doubt rule is not applicable to the Veteran's appeal.  See 38 U.S.C.A. § 5107(b).  Nothing in this decision, however, precludes the Veteran from filing a claim for increase should he have a reoccurrence of leukemia or an increase in residual symptoms.

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's hairy cell leukemia.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran has not described any unusual or exceptional features associated with his hairy cell leukemia at any time during the pending claim.  The only identified symptomatology, easy fatigability and headaches, are part of the criteria for the current rating under DC 7700.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  Finally, a total disability rating based on individual unemployability (TDIU) is not before the Board there is no evidence that his hairy cell leukemia renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for the service-connected hairy cell leukemia is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


